DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 3, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 28, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trine (Pat Num 4,486,619, herein referred to as Trine).  Trine discloses wiring member (Figs 1-6) which may be easily be mass terminated with standard electrical ribbon cable connecting equipment (Col 2, lines 33-36).   Specifically, with respect to claim 2, Trine discloses a wiring member (10, Fig 2) comprising an assembled wire (12) made up of a plurality of wire-like transmission members (20 & 22) which are bundled (Col 3, lines 19-25) and a base member (14) having a main surface (top surface) in which the assembled wire (12) is fixed to a main surface (Col 3, lines 33-38), wherein the assembled wire (12) is a twisted wire (Col 3, lines 19-25) made up of the plurality of wire-like transmission members (20 & 22) which are stranded (Col 3, lines 19-25), and at least one of the plurality of wire-like transmission members (20) is fixed on the main surface of the base member (14) so as to fix the assembled wire (20) to the base member (14, Col 3, lines 57-65), and a base side fixing part (top surface) defined by a portion of the at least one of the plurality of wire like transmission members (20 & 22) that is fixed on and in contact with the main surface (top surface) of the base member (14), wherein the base member (14) is deformed more than the portion of the plurality of wire-like transmission members (20 & 22) having contact with the base member (14, Fig 3).   With respect to claim 4, Trine discloses that a total thickness dimension in a portion where the plurality of wire-like transmission members (20 & 22) are stacked is larger than a sum of an initial thickness dimension of the base member (14) and an initial diameter dimension of one of the plurality of wire-like transmission members (20 & 22, Fig 3).   With respect to claim 5, Trine discloses that the wiring member (10) further comprises in the portion where the plurality of wire-like transmission members (20 & 22) are stacked (Fig 3), wherein a base side fixing part (top portion) in which a portion of the plurality of wire-like transmission members (20 & 22) having contact with the base member (14) is fixed to the base member (14, Col 3, lines 57-65).  With respect to claim 8, Trine discloses that the wiring member (10), further comprises a stacked fixing part (Fig 3) in which the plurality of wire-like transmission members (20 & 22) are fixed to each other in the portion where the plurality of wire-like transmission members (20 & 22) are stacked (Col 3, lines 57-65).  With respect to claim 9, Trine discloses the wiring member (10), wherein the plurality of wire-like transmission members (20 & 22) include an electrical wire having a core wire (24) and a covering (not shown) around the core wire (24, Col 65-68).  With respect to claim 10, Trine discloses that the wiring member (10), further comprises a horizontal fixing part (Fig 2) in which the plurality of wire-like transmission members (20 & 22) are fixed to the base member (14) in a portion where the plurality of wire-like transmission members (20 & 22) are arranged side by side (Fig 2).  With respect to claim 11, Trine discloses the wiring member (10), wherein a thickness dimension largest in the horizontal fixing part (Fig 2) in the base member (14) is larger than an initial thickness dimension of the base member (14, Fig 2).  With respect to claim 12, Trine discloses the wiring member (10), wherein a lateral part of the main surface (top surface) of the base member (14) with respect to one of the wire-like transmission members (20 & 22) is concaved (Fig 5).
	However, Trine doesn’t necessarily disclose nor the base side fixing part, the portion of the plurality of wire-like transmission members having contact with the base member is deformed more than the base member (claim 2), a total thickness dimension in a portion where the plurality of wire-like transmission members are stacked is smaller than a sum of an initial thickness dimension of the base member and a dimension obtained by multiplying an initial diameter dimension of one of the plurality of wire-like transmission members by a total number of the plurality of wire- like transmission members which have been stacked (claim 3), nor the core wire has a shape flatter than another portion in the portion where the plurality of wire-like transmission members are stacked (claim 9).
	With respect to claims 2 & 9, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wire like transmission members to comprise a deformed (i.e. flatter) shape where the wire like transmission members are bonded to the base member, since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
	With respect to claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wiring member of Trine to comprise a total thickness dimension in a portion where the plurality of wire-like transmission members are stacked is smaller than a sum of an initial thickness dimension of the base member and a dimension obtained by multiplying an initial diameter dimension of one of the plurality of wire-like transmission members by a total number of the plurality of wire- like transmission members which have been stacked, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed January 28, 2022, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Trine doesn’t necessarily disclose the feature of a base side fixing part defined by a portion of the at least one of the plurality of wire like transmission member that is fixed on and in contact with the main surface of base member, wherein, in the base side fixing part, the portion of the at least one of the plurality of wire-like transmission members that is in contact with the base member is deformed more than the base member and therefore cannot anticipated the claimed invention of claim 2.
The examiner respectfully states that the proposed claim language of original claim 7, now incorporated in claim 2, is not disclosed in Trine, as denoted in the original rejection of claim 7.  However, it is the opinion of the examiner, supported by case law, that it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wire like transmission members to comprise a deformed (i.e. flatter) shape where the wire like transmission members are bonded to the base member, since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
	In light of the above, the examiner respectfully submits that the 35 USC 103(a) rejection of claims 2-5 and 8-12 is proper and just.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
May 6, 2022